By the Court.

Lumpkik, J.,
delivering the opinion.
Calvin Land went into possession of this tract of land, under color of title, being a deed from Samuel Young to himself, in February, 1847. That year he cleared four or five acres, fenced it and sowed it in peas; the next year he planted it in corn, and built a crib. In 1849,1850,1851, and till the fall of 1852, the defendant did not cultivate the land, though he had some plows in the corn crib a part of that time.
He never, during this time, resided on the land, but lived with his father, being a single man. In the fall of 1852 he married, built a house, and moved on the land. We hold that this was not such a continuous possession of the land as to constitute a statutory title. For about one-half of the seven years he was not in the occupancy of the premises. And probably his marriage, at the end of that time, determined him to resume the possession of the land, which otherwise he would have abandoned altogether. Intention to continue the possession of the land can only be demonstrated by the acts, which are open and notorious. They are not to be proven by the secret or avowed purposes of the claimant.
These, unattended with notorious acts, amount to nothing; but here no such intention, even, was proven. We think the Judge should have given the charge asked, without qualification, and that the undisputed facts in this case do not amount, in law, to adverse possession.
Let the judgment be reversed'.